In the
                                 Missouri Court of Appeals
                                             Western District
STATE OF MISSOURI,                                          )
                                                            )
                     Respondent,                            )   WD77681
                                                            )
v.                                                          )   OPINION FILED:
                                                            )   November 10, 2015
PIERRE M. WARD,                                             )
                                                            )
                       Appellant.                           )

                     Appeal from the Circuit Court of Cass County, Missouri
                             The Honorable William B. Collins, Judge

     Before Special Division: James E. Welsh, Presiding Judge, Gary D. Witt, Judge and
                             Andrea Vandeloecht, Special Judge


         Appellant Pierre M. Ward ("Ward") was convicted by a jury of first-degree

robbery, Section 569.020,1 armed criminal action, Section 571.015, and first-degree

burglary, Section 569.160, and sentenced by the trial court to a total of fifteen years of

imprisonment. The charges arose out of the break-in and robbery of a home, which, the

State argued at trial, was aided and abetted by Ward. Ward now appeals. In his first

point, Ward argues there was insufficient evidence that he could have reasonably

anticipated or actually knew a gun would be used during the robbery to support his

         1
             All statutory references are to RSMo 2000 as currently supplemented unless otherwise indicated.
convictions of first-degree robbery and armed criminal action. In his second point, Ward

argues the trial court abused its discretion in admitting certain "bad character" evidence

that was unfairly prejudicial and undermined his rights to due process and a fair trial. We

affirm.

                                      FACTUAL BACKGROUND2

          On May 29, 2012, at approximately 4:30 p.m., James Bernard, Sr. ("Bernard")

arrived at his home in Cass County with his girlfriend, Donna Hunter ("Hunter"), and his

fifteen-year-old grandson.             Bernard's grandson went downstairs while Bernard and

Hunter watched television. Two men entered Bernard's home through the opened garage

door; one was an African-American male holding an automatic or semiautomatic "MAC-

10" pistol and the second man, larger than the first, was holding a nine-millimeter Glock

firearm. The first man with the MAC-10, identified at trial as Laurent McCambry

("McCambry"), pointed the gun in Bernard's face and told him to get on the floor.

McCambry told Bernard that he wanted their money, jewelry, and safe.                                         Bernard

responded he could have the money and jewelry but there was no safe. Hunter responded

that the jewelry was in her bedroom. McCambry left the living room to search through

the bedroom while the second man holding the Glock, identified at trial as Jermaine

Williams ("Williams"), stood over Bernard and Hunter with his gun pointed at them.3



          2
            In reviewing whether there was sufficient evidence from which the jury could have found the defendant
guilty, this court reviews the evidence in a light most favorable to the verdict and grants all favorable inferences,
while disregarding all evidence and inferences contrary to the verdict. State v. Stover, 388 S.W.3d 138, 146 (Mo.
banc 2012).
          3
            There was testimony in the record that the two perpetrators of the crime only had one firearm that they
shared between them. For the purposes of this opinion, it is inconsequential whether one or two firearms were
actually used in the commission of the crime.

                                                           2
      McCambry ransacked the bedroom but did not find the jewelry.                Hunter

volunteered to retrieve her jewelry to give it to the men, which she did. Bernard and

Hunter also told the men where their cash was located. Williams retrieved the cash while

McCambry stood over the victims with his gun, instructing them not to get up or look

around. McCambry took some additional items, including cell phones and house phones,

so the victims could not call the police. McCambry then told Bernard and Hunter they

must go down to the basement. Bernard believed they would be killed if they went

downstairs. Bernard stated he needed to go to the bathroom and proceeded towards the

bathroom, and Williams grabbed Bernard's shoulder.         A struggle ensued between

Bernard, Williams, and McCambry, which resulted in Bernard grabbing a kitchen knife

and stabbing McCambry in the shoulder blade, causing him to drop the items he was

attempting to steal. McCambry yelled at Williams to shoot Bernard, but Bernard charged

at Williams and swung at him.

      Both McCambry and Williams fled the house and got into a red, mid-size

Chevrolet. Bernard wrote down the license plate number and called police. The knife

used to stab McCambry was recovered and the officers canvassed the neighborhood for

witnesses. Police spoke with Ward at the residence of Laquisha Fears ("Fears"), who

lived across the street from Bernard, and obtained a statement. Ward claimed that he saw

a dark red vehicle leave the scene of the crime heading north. Fears also told police she

saw a burgundy four-door car at the scene. Police were eventually able to match the

blood on the recovered knife through DNA tests to McCambry, who was later arrested. It



                                           3
was then that McCambry informed police regarding the involvement of Ward in the

crime.

         McCambry told police that Ward and Fears helped plan the robbery. Police

obtained phone records and were able to determine that there were multiple calls and

messages sent between the phones used by Williams, McCambry and Ward in the days

leading up to the robbery, the day of the robbery, and the days following the robbery.

When police questioned Ward, he denied knowing McCambry or Williams, but he said

that he might have seen them before, and he also denied any involvement in the robbery.

         McCambry testified at trial that Ward, McCambry, and Williams had met together

on previous occasions in connection with other robberies because Ward provided inside

information. Ward and Fears identified Bernard's house as a potential target because

Ward believed Bernard was a drug dealer, his house contained a safe, and he left his

garage door open. The robbery was planned so that there would be people at home to

open the safe.

         The day of the robbery, Fears and Ward took Williams and McCambry to

Bernard's home in Fears's vehicle to view the scene. During this first trip, Williams and

McCambry were riding in the backseat and Williams had a firearm. McCambry was able

to see the weapon because Williams placed it in the middle of the seat between them.

After arriving at the home and seeing that someone was indeed at home, the four drove to

Kansas City to obtain a different vehicle that was not known in the neighborhood. Ward

directed them to where he knew there was a vehicle they could use for the robbery, and

he wiped it down to remove any fingerprints before giving it to Williams and McCambry.

                                            4
Williams's gun was visible in his pants or shorts at the time Ward was wiping down the

car. Williams still had his firearm on him when he and McCambry took Ward's vehicle

to go back to Bernard's house to commit the robbery. While McCambry and Williams

took the vehicle to Bernard's house, Ward and Fears returned separately to Fears's home

across the street from the scene of the crime.

       Ward was found guilty by a jury of first-degree robbery, armed criminal action,

and first-degree burglary. The court sentenced Ward to concurrent terms of fifteen years

for robbery and burglary and five years for armed criminal action. Ward now appeals.

                                           POINT I

       In his first point on appeal, Ward argues the trial court erred in denying his motion

for judgment of acquittal at the close of all the evidence and in imposing judgment and

sentence for first-degree robbery and the associated count of armed criminal action

because there was insufficient evidence presented from which the jury could have

reasonably inferred that Ward had advance knowledge that Williams or McCambry had a

gun they intended to display or threaten to use in the course of robbing the victims. Ward

argues that this ruling is contrary to the United States Supreme Court's holding in

Rosemond v. United States4 and a violation of his right to due process of law, guaranteed

by the Fourteenth Amendment of the United States Constitution and article I, section 10

of the Missouri Constitution.




       4
           134 S. Ct. 1240, 1243 (2014).

                                              5
                                  Standard of Review

       When reviewing whether sufficient evidence supports a criminal
       conviction, this Court gives great deference to the trier of fact. State v.
       Moore, 303 S.W.3d 515, 519 (Mo. banc 2010). Appellate review "is
       limited to a determination of whether there is sufficient evidence from
       which a reasonable juror might have found the defendant guilty beyond a
       reasonable doubt." State v. Oliver, 293 S.W.3d 437, 444 (Mo. banc 2009)
       (quoting State v. Chaney, 967 S.W.2d 47, 52 (Mo. banc 1998)). In
       applying this standard, "the Court accepts as true all of the evidence
       favorable to the state including all favorable inferences drawn from the
       evidence and disregards all evidence and inferences to the contrary." Id.

State v. Stover, 388 S.W.3d 138, 146 (Mo. banc 2012).

                                     Analysis

       Ward argues that his convictions for first-degree robbery and the associated charge

of armed criminal action cannot be sustained because there was insufficient evidence

from which a reasonable jury could have concluded that Ward had the requisite prior

knowledge that a firearm would be used in the commission of the robbery.

       The crime of robbery is divided into two degrees. First-degree robbery occurs

where a person "forcibly steals property and in the course thereof he, or another

participant in the crime ... [d]isplays or threatens the use of what appears to be a deadly

weapon or a dangerous instrument." § 569.020.1. Second-degree robbery occurs where a

person "forcibly steals property," which omits the element of the use of a deadly or

dangerous weapon. § 569.030.1. The charge of armed criminal action occurs where a

person commits any felony, with some exclusions not applicable here, with the use,

assistance, or aid of a dangerous instrument or deadly weapon. § 571.015.




                                            6
       Ward was convicted of robbery in the first-degree and armed criminal action under

a theory of accessory liability. Accessory liability is governed by Section 562.041, which

states, in relevant part:

       A person is criminally responsible for the conduct of another when ...
       [e]ither before or during the commission of an offense with the purpose of
       promoting the commission of an offense, he aids or agrees to aid or
       attempts to aid such other person in planning, committing or attempting to
       commit the offense.

Missouri law no longer recognizes any distinction between principals and accessories; it

is now the law that all persons who act in concert are equally guilty. State v. Barnum, 14
S.W.3d 587, 591 (Mo. banc 2000) (citing Bass v. State, 950 S.W.2d 940, 942 (Mo. App.

W.D. 1997)).

       The evidence need not show that the defendant personally committed every
       element of the crime.... [I]ndicia of aiding and abetting are presence at the
       scene of the crime, flight therefrom and association with others involved
       before, during and after the commission of the crime. Proof of any form of
       participation by defendant in the crime is enough to support a conviction
       and his presence at the scene, his companionship before and after the
       offense are circumstances from which one's participation in a crime may be
       inferred.

State v. Burch, 939 S.W.2d 525, 529 (Mo. App. W.D. 1997) (quoting State v. Carter, 849
S.W.2d 624, 627 (Mo. App. W.D. 1993)); see also State v. Barker, 442 S.W.3d 165, 169

(Mo. App. W.D. 2014) (affirmative participation in a crime may be proven by inference).

Further, to support a conviction under accomplice liability, "[t]he evidence need not

establish a defendant's specific knowledge of which particular crime his co-participant

will commit." State v. Johnson, 456 S.W.3d 521, 525 (Mo. App. E.D. 2015) (quoting

State v. Whittemore, 276 S.W.3d 404, 407 (Mo. App. S.D. 2009)). The accomplice, once


                                            7
he has embarked upon a course of criminal conduct with others, is "responsible for those

crimes which he could reasonably anticipate would be a part of that conduct." Barker,
442 S.W.3d at 169 (quoting State v. Robinson, 196 S.W.3d 567, 570 (Mo. App. S.D.

2006)).

      The evidence at trial showed that McCambry and Williams forcibly stole property

from Bernard with the use of deadly weapons, which is not disputed by Ward. The

evidence at trial also showed that Ward aided McCambry and Williams in the

commission of the robbery by (1) providing the target; (2) helping McCambry and

Williams prepare to commit the crime; (3) providing the car the perpetrators used to

commit the crime; and (4) calling after the crime and giving McCambry and Williams

information regarding the police investigation and recovery of the knife with Williams's

DNA. Further, there is no plausible argument that Ward could not have reasonably

anticipated that a dangerous weapon would be used in the course of the robbery.

Williams had a firearm on his person and laid it on the backseat of Fears's car while the

four conspirators were scoping out the location of the crime. Williams had a firearm on

him and visible in his pants or shorts when Ward provided the vehicle used by Williams

and McCambry to commit the robbery. In addition, the circumstances were such that the

use of a firearm in the commission of the crime could be reasonably anticipated by Ward.

Ward planned the crime specifically to occur when the occupants of the home were

present so they could be forced to open the safe under the belief that the victim was a

drug dealer.



                                           8
       Accordingly, there was sufficient evidence adduced at trial to support Ward's

conviction under the theory of accomplice liability for first-degree robbery and armed

criminal action, independent of any actual knowledge a firearm would be used in the

commission of the crime. See e.g., Johnson, 456 S.W.3d 521 (conviction for first-degree

robbery on theory of accomplice liability upheld where evidence showed defendant was

essential to planning robbery and drove the getaway car and State was not required to

prove specifically that defendant intended to assist a robbery in which a deadly weapon

would be used or displayed); State v. Liles, 237 S.W.3d 636 (Mo. App. S.D. 2007) (court

upheld conviction for armed criminal action on theory of accomplice liability because

defendant could have reasonably anticipated principal's display of a knife); State v.

Coons, 743 S.W.2d 112 (Mo. App. W.D. 1988) (court upheld first-degree robbery

conviction on theory of accomplice liability even though accomplice claimed not to have

known the principal committed a robbery until accomplice and principal were driving

away from scene); State v. Jones, 296 S.W.3d 506, 510 (Mo. App. E.D. 2009) (court

upheld first-degree robbery conviction on theory of accomplice liability, stating that

"proof that the defendant knew the principal actor had robbed someone and that the

defendant acted as a getaway driver is sufficient evidence of participation to support a

finding of accomplice liability").

       Despite acknowledging that this is the state of the law in Missouri regarding

accomplice liability, Ward argues these principles conflict with the recent United States

Supreme Court case of Rosemond v. United States.         Rosemond analyzed a federal

criminal statute, 18 U.S.C. § 924(c), which prohibits the using or carrying of a firearm

                                           9
during and in relation to any crime of violence or drug trafficking crime, and considered

that statute's interaction with the federal aiding and abetting statute, codified at 18 U.S.C.

§ 2. 134 S. Ct. 1240, 1243 (2014). The question considered by the Court was what the

Government must prove when it charges a defendant of aiding and abetting the offense of

using a firearm in relation to a crime of violence or drug trafficking crime. Id. As

relevant to Ward's argument, the Court held that, under the federal aiding and abetting

statute, a defendant charged as an accomplice must have advance knowledge that one of

his confederates will possess a gun during the commission of the offense. Id. at 1249.

The Court reasoned that, for the purposes of federal aiding and abetting law, "a person

who actively participates in a criminal scheme knowing its extent and character intends

that scheme's commission." Id. (emphasis added). A person who does not know that a

firearm will be used does not appreciate the full extent and character of the crime to be

committed, whereas a person who has advance knowledge that a firearm will be used in

an offense is able to make the relevant legal and moral choice. Id.

       Rosemond, however, is irrelevant to the issues in this case. Nothing in Rosemond,

suggests that its holding rests on any constitutional requirement or has any application to

state criminal laws on accomplice liability; rather, the Court's analysis was merely a

question of federal interpretation of the federal aiding and abetting statute. As such, it

does not control here even where the federal statute and state aiding and abetting statutes

are similar. See Johnson v. Fankell, 520 U.S. 911, 916 (1997) ("Neither this Court nor

any other federal tribunal has any authority to place a construction on a state statute

different from the one rendered by the highest court of the State"). Missouri law has

                                             10
consistently held that an accessory is responsible for the crimes committed by the

principal and any crimes that he could reasonably anticipate as a result of his conduct.

Nothing in Rosemond mandates a contrary result.5

         Ward also discusses the tension between the principles of accomplice liability

under Missouri law and this court's holding in State v. Smith, 229 S.W.3d 85 (Mo. App.

W.D. 2007). In Smith, the defendant was charged as an accomplice in a first-degree

robbery and argued that he was entitled to a jury instruction on the lesser included

offense of second-degree robbery. Id. at 87-88. This court agreed and held that since

there was no admission by the defendant of knowledge of the weapon or presence at its

acquisition, the jury could find lack of purpose of promoting armed robbery; therefore,

the defendant was entitled to the jury instruction on the lesser included offense. Id. at 95-

97.

         Smith is likewise inapplicable to the case at bar as it considered a distinct question

from the one posed before us. Smith considered the issue of whether the defendant was

entitled to a jury instruction on a lesser-included offense. In Ward's case, the jury was

actually given the instruction on the lesser-included offense, robbery in the second

degree. Rather, Ward is arguing only that the evidence adduced at trial was insufficient

to support his conviction and that Smith supports his contention. Smith in fact refutes

         5
            In addition, the Rosemond decision did not address accomplice liability on the theory that the accused
may be responsible for the natural and probable consequences of his actions. The Court itself recognized the limited
nature of its holding when it stated that "no one contends that a § 924(c) violation is a natural and probable
consequence of simple drug trafficking[,] [w]e ... express no view on the issue." 134 S. Ct. at 1248 n.7. Some
federal courts have also found that the advance knowledge of a firearm requirement to convict someone of aiding
and abetting a violation of § 924(c) is not applicable where the government's theory to convict is that a conspirator is
liable for a co-conspirator's reasonably foreseeable use of a firearm during a drug trafficking crime. See United
States v. Young, 561 Fed.Appx. 85, 92–93 (2d Cir. 2014); accord United States v. Harper, 11-20188, 2014 WL
4978663, at *4 (E.D. Mich. Oct. 6, 2014).

                                                          11
Ward's argument, as Smith found that previous case law requiring a showing of dual

accomplice intent was incorrect and should not be followed. Id. at 95. Smith affirmed

that

         the only showing required as to the culpable mental state of an accomplice
         is that in aiding and abetting the principal in the commission of the offense,
         he acted with the purpose to promote the conduct of the principal that
         constituted the offense for which the accomplice is being held liable.

Id.

         Accordingly, Smith did not hold that a defendant cannot be held liable as an

accomplice to first-degree robbery where he does not have advance knowledge that a

firearm would be present but only that there are certain circumstances in which an

accomplice to robbery would not have the requisite intent to support a conviction of first-

degree robbery. Presumably, this could only occur in cases where the presence of a

firearm or other dangerous weapon in a robbery was not the natural and foreseeable

consequence of defendant's actions because, where the use of a firearm is the natural and

foreseeable consequence, actual knowledge is completely irrelevant to responsibility as

an accomplice.6 See Whittemore, 276 S.W.3d at 407 ("When a defendant has embarked



         6
            We note that there appears to be tension between Smith and the law in Missouri that it is not necessary to
prove foreknowledge that a weapon would be used to find an accessory liable for first-degree robbery. On the one
hand the court in Smith recognized that under Missouri law it is unnecessary to prove dual accomplice intent. The
court said that to the extent previous cases had held that "an accomplice must not only purposely promote the
underlying offense, but must also possess the requisite intent for the underlying offense, they were never good law
and should not be followed." Smith, 229 S.W.3d at 95. To reiterate the point, the court stated "the only showing
required as to the culpable mental state of an accomplice is that in aiding the principal in the commission of the
offense, he acted with the purpose to promote the conduct of the principal that constituted the offense for which the
accomplice is being held liable." Id. The court then continued, however, to consider whether the defendant was
entitled to an instruction on the lesser-included offense of robbery in the second degree. In deciding that the answer
is yes, Smith relied on a Missouri Supreme Court case, White, to support its conclusion that under Missouri law,
citing Section 562.051, defendants or the State may present aggravating or mitigating evidence regarding a
defendant's intent such that an accomplice and principal may be liable to different degrees of the underlying offense.

                                                         12
upon a course of criminal conduct with others, he is responsible for those crimes which

he could reasonably anticipate would be part of that conduct [ . . . ] The evidence need

not establish a defendant's specific knowledge of which particular crime his co-

participant will commit").

         Finally, even if the State were required to prove that Ward had advance knowledge

that a firearm would be used in the commission of the crime, which it was not, the

evidence presented at trial was sufficient such that a reasonable jury could have found

that Ward had actual advance knowledge that a firearm would be used in the course of

the robbery. Ward provided information to Williams and McCambry so that they could

break into and rob Bernard's home at a time when he would be present in the home.

Ward was acting under the belief that Bernard was a drug dealer and owned a safe

containing valuable items. The robbery was orchestrated such that someone would



Id. at 95-96 (citing State v. White, 622 S.W.2d 939 (Mo. banc 1981)). We think this reliance on White was
misplaced.
          The appeal in White considered the charge of first-degree murder and has since been clarified and overruled
by the Court in O'Brien. See State v. O'Brien, 857 S.W.2d 212 (Mo. banc 1993). O'Brien recognized that, in the
context of first-degree murder, accomplice liability is unique in that the State must prove that the accomplice not
only intended to aid another in the commission of the crime of homicide, but also that the accessory did so only after
deliberating upon the matter. Id. at 217-18. First-degree murder requires the State to prove that a person (1)
knowingly (2) caused the death of another person (3) after deliberation upon the matter. § 565.020. The Court
clarified the "unique role of premeditation in the law of accomplice liability" and affirmed that to be held liable as an
accomplice to first-degree murder, the State must "ascribe deliberation to the defendant" and "that the defendant had
a purpose to aid another in the commission of the crime. O'Brien, 857 S.W.2d at 217(emphasis added). The
element of deliberation sets first-degree murder apart from other forms of homicide and only where the accused
"harbors this most despicable mental state does society inflict its severest punishments." Id. at 218. Therefore,
"while the act of homicide may be imputed to an accessory, the element of deliberation may not be." Id. This
"unique" exception in accessory liability for first-degree murder, where a specific state of mind must be proven in
order to hold an accomplice equally guilty as the principal, helps prove the rule that under most circumstances (i.e.,
crimes other than first-degree murder) the accused must only harbor the purpose to aid and abet the underlying
offense in order to be held liable as an accessory. So long as the accessory could have reasonably anticipated that
the crimes committed by the principal would be a part of the course of criminal conduct aided by the accessory, the
evidence need not establish the accessory's specific knowledge of which particular crime a co-participant will
commit. See Whittemore, 276 S.W.3d at 407. It also necessarily follows that that the State also need not prove the
accessory had specific knowledge of the manner in which the principal would commit the crime so long as it could
have reasonably been anticipated. See State v. Johnson, 456 S.W.3d 521, 524-26 (Mo. App. E.D. 2015).

                                                          13
definitely be home to locate and open the safe. A gun was present on Williams's person

immediately prior to the robbery and was visible on the backseat of the car while they

were scoping out the property. Williams possessed the gun, which was visible in his

shorts or pants at the time Ward provided him a vehicle to use in the robbery. This

information is sufficient to support a finding beyond a reasonable doubt that Ward knew

a firearm would be used in the course of the robbery. Accordingly, the trial court did not

err in denying Ward's motion for acquittal at the close of evidence.

       Point I is denied.

                                         POINT II

       In his second point on appeal, Ward argues the trial court abused its discretion in

overruling Ward's objection and permitting a police officer to testify that Ward called

Fears a "cash cow" because the testimony was purely bad character evidence that had no

relevance to the case and only served to prejudice the jury against Ward for being the

type of person who would use Fears for money. Ward argues this violated his rights to

due process and a fair trial, guaranteed by the Fourteenth Amendment to the United

States Constitution and article I, section 10 of the Missouri Constitution.

                                   Standard of Review

       Our standard of review for the admission of evidence is abuse of discretion. State

v. Primm, 347 S.W.3d 66, 70 (Mo. banc 2011) (citation omitted). "This standard gives

the trial court broad leeway in choosing to admit evidence; therefore, an exercise of this

discretion will not be disturbed unless it is clearly against the logic of the circumstances."

Id. "The trial judge is also in the best position to weigh the probative value of the

                                             14
evidence against its prejudicial effect." State v. Williams, 420 S.W.3d 713, 721 (Mo.

App. W.D. 2014). "Only if the error is so prejudicial that it deprived the defendant of a

fair trial is reversal warranted." Id. "Trial court error is not prejudicial unless there is a

reasonable probability that it affected the outcome of the trial." Id.

                                          Analysis

       Evidence must be both logically and legally relevant to be admitted at trial. State

v. Berwald, 186 S.W.3d 349, 358-59 (Mo. App. W.D. 2005). Evidence is logically

relevant if it has some legitimate tendency to establish directly the accused's guilt of the

charges for which he is on trial. Id. at 358. Evidence is legally relevant if its probative

value outweighs the cost, which involves weighing the probative value of the evidence

against the danger of unfair prejudice, confusion of the issues, misleading the jury, undue

delay, waste of time, or needless presentation of cumulative evidence. Id. at 359.

       Ward argues there was no purpose served by allowing, over his objection, the jury

to hear his statement to a police officer that Fears was Ward's "cash cow" and the

evidence portrayed him as an insensitive person who has little regard for others beyond

what he can get from them. Ward argues that because this evidence had no bearing on

the issue of Ward's guilt, the evidence was unfairly prejudicial and should have been

excluded. The State argues the evidence was both logically and legally relevant because

it was probative of Ward's motive to commit the crime and of Ward's identity as an

accomplice to the robbery.

       First, the State argues that the evidence tends to establish Ward's motive to commit

the crime because Ward considered Fears as a source he could exploit for money. Where

                                             15
an accused proclaims he is innocent, motive for committing a crime is logically relevant.

State v. Kennedy, 107 S.W.3d 306, 311 (Mo. App. W.D. 2003). While Ward's motive for

aiding in the robbery would be relevant, the State does not provide a plausible

explanation for why Ward's exploitation of Fears or his treatment of her as a "cash cow"

was a motive for robbing Bernard. It is difficult to understand how this evidence tends to

prove Ward's reason or desire for committing the robbery, which is the underlying

offense.

       The State further argues that the evidence was probative as to the identity of the

perpetrators of the robbery because Fears was a neighbor of the victims and Ward was at

Fears's house after the robbery. Where identity is in issue, as it is here, evidence that can

help establish the identity of the perpetrator is generally admissible. See State v. Davis,

211 S.W.3d 86, 88-89 (Mo. banc 2006). The State's theory of the case was that Ward and

Fears were the ones who planned the crime and presented the opportunity to Williams

and McCambry, who carried it out. Information that Ward considered Fears his "cash

cow" was logically relevant to help explain Ward's connection and relationship to Fears.

This evidence arguably shows that Ward considered his relationship with Fears to be

financially profitable as opposed to a mere friendship or a romantic relationship. It also

helped to explain how and why Ward obtained the information regarding the victims

from Fears. While the statement cast Ward in a negative light, we believe the probative

value of the information outweighed any prejudice. Ward's treatment or regard of Fears

would not have had a significant influence on how the jury viewed this crime of violence



                                             16
and robbery. Accordingly, the information was also legally relevant, and we do not find

that its admission constituted an abuse of discretion.

       Nonetheless, even if the evidence were found not to be legally relevant, Ward has

not and cannot establish that he was prejudiced by the admission of this single statement

in light of the substantial evidence at trial that Ward was a knowing and voluntary

accomplice in the underlying crime. Ward was identified by a perpetrator of the robbery

as providing the information to target Bernard's house and giving material assistance

before and after the crime. Ward was in a position to have knowledge about the home as

he had a relationship with a neighbor (Fears) who lived across the street from the target.

Ward was nearby and observing during the robbery. Cell phone records also connected

Fears and Ward to the two perpetrators of the robbery before and after the crime, even

though Ward denied any involvement and denied having even known the perpetrators of

the crime. McCambry and Ward in fact had a relationship that revolved around criminal

activity. McCambry identified what he believed to be Ward's home as the location where

Ward provided a vehicle to use in the robbery. The statement by Ward that he used Fears

as a "cash cow," while not flattering to Ward, does not establish that Ward was

prejudiced, as there is not a reasonable probability that this statement affected the

outcome of trial given the substantial evidence of Ward's participation in the crime.

       Point II is denied.




                                             17
                                    CONCLUSION

      For the reasons stated herein, the judgment of the trial court is affirmed.



                                          __________________________________
                                          Gary D. Witt, Judge

All concur




                                            18